Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Anastasia Zhadina on 06/17/2022.

The application has been amended as follows: 

	Claims 6-11, 13-26 and 28-32 have been canceled.

Allowable Subject Matter

Claims 1-5, 12 and 27 are allowed.

Claims 1-5, 12 and 27 allowable. The restriction requirement among species, as set forth in the Office action mailed on 03/17/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 12 and 27, the prior art of Imai (US2012/0224787) discloses a network interface configured to communicate with one or more other computing devices, and one or more processors configured to cause the system to determine a capture location of a first image of a scene. The prior art of Pyle (US5367337) discloses an image capture device 30 that may then process the video signals to determine their video format and associated parameters and convert the signals to a digital form for transmission to other devices suitable for storing these video images. The prior art of Wang (US2021/0192004) discloses a preset resolution that may be set in advance. When an image has a resolution less than the preset resolution, the server sends the static data resource corresponding thereto to the terminal. The prior art of Lin (US20200007845) discloses low resolution image processing section 33 that transmits the low resolution texture stream and low resolution depth stream stored therein to the home server 13 of FIG. 1. The prior art of Masuko (US2018/0135996) discloses an  electronic device 110 that is configured to transmit the environmental image with high resolution and the target information to the cloud server 120, and to continuously transmit another environmental image with low resolution to the cloud server 120 according to operations of the cloud server 120. The prior art of Yu (US2016/0239726) discloses a micro-controller that obtains object information by analyzing the ultra-low resolution image, and sends the object information to an external component, so that the external component performs a predefined act. Thus, while many references teaches high or low image resolutions transfer between cameras and servers, none of the references alone or in combination, provide a motivation to teach: “transmits reduced image data of captured image data, to a first external apparatus through the communication circuit, receives, from the first external apparatus, a result of evaluation processing applied to the reduced image data, on the basis of the result of the evaluation processing, determines whether to apply image processing to the captured image data corresponding to the reduced image data, by a second external apparatus, transmits the captured image data that is determined to be applied the image processing, to the second external apparatus through the communication circuit, and receives, from the second external apparatus, a result of the image processing applied to the captured image data", in combination with all other limitations of the claim.

Regarding dependent claims 2-5,  the claims are allowed as being dependent of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/17/2022